DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final action is responsive to the amendment filed on 1/31/22.
Claims 2-8 and 21 are pending. 

Response to Arguments
	The new ground of rejection, necessitated by amendment, is explained in the Office action, below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp (US 20100083081) in view of Su (US 20020188632).
Regarding claim 21, Rapp teaches at least one computer-readable storage medium having computer-executable instructions stored thereon which, when executed by a computer, cause the computer to perform a method (spreadsheet and spreadsheet system ([0013] to [0015]); spreadsheets (e.g., figs. 2B and 2C); with respect to cells of a spreadsheet [0015]; e.g., rendered fig. 2A spreadsheet) comprising:
a. enabling a user to select a first cell in a first row associated with a graphical display of a  table (entering, e.g., formula into cell among row of rows of cells [0015]);
b. wherein the first cell is completely surrounded by a first border (border of cells, such as the border surrounding cell corresponding with data element 92” (fig. 2B));
c. enabling the user to input a first-user-specified operand into the first cell within the first border (spreadsheet functionality including entering content into cell or changing cell data, such as in a formula editing model (e.g., a cell into which a formula is being entered) [0015]);
d. enabling the user to select a second cell in the first row associated with the graphical display of the table (cells within a first row, such as row “2” (fig. 2A); functionality for each cell of the table including, e.g., entering a formula into each cell [0015]);
e. wherein the second cell is completely surrounded by a second border (a first cell such as the cell containing value “92” and a second cell such as the cell containing value “99,” each within row “2” and the first and second cells sharing a contiguous vertical cell border (fig. 2A));
f. enabling the user to input a second user-specified operand into the second cell within the second border (cells into which formula or formulae are entered [0015]);
g. wherein the table supports spreadsheet functionality (e.g., entering formula [0015]) and comprises:
a) an array of information cells arranged in a plurality of columns (e.g., column “B” and column “C” (fig. 2A));
b) the first row defining a first plurality of cells comprising the second cell subsequent to the first cell (cells of, e.g., row “2” (Fig. 2A));
c) a second row defining a second plurality of cells (a second row such as row “3” (fig. 2A));
d) wherein no cells exist in the first row between the first cell and the second cell (adjacent cells such as the cell corresponding with data element “92” and the adjacent cell corresponding with data element “99” (fig. 2B));
e) wherein the first border is contiguous with the second border (contiguous vertical border of first and second sells, as described above (fig. 2B)).

However, Rapp fails to specifically teach h. enabling the user to manipulate the table sufficiently so that the graphical display of the table displays no portion of the fist border as being contiguous ith the second border.
Yet, in a related art, Su discloses changing the spacing between cells of rows of the table (e.g., transition from Fig. 6B to 6C)
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the removing a contiguous representation of cell borders such as by increasing the spacing between cells of Su with the spreadsheet and corresponding cell functionality of Rapp to have enabling the user to manipulate the table sufficiently so that the graphical display of the table displays no portion of the fist border as being contiguous with the second border. The combination would allow for, according to the motivation of Su, efficiently and effectively configuring a spreadsheet or table by allowing users to design tables in user-friendly manner, such as by adjusting the spacing between cells, such as to enhance the visibility of individual cells ([0002] to [0007]). 
Furthermore, Su teaches: 
a. enabling a user to select a first cell in a first row associated with a graphical display of a table (with respect to a table including cells, rows, and columns ([0009], [0024]), in addition to the conventional spreadsheet operations described above, also select specific cells for layout or appearance configuration [0027]); 
b. wherein the first cell is completely surrounded by a first border (cell borders of cells, such as in figs. 6A-6C); 
c, enabling the user to input a first user-specified operand into the first cell within the first border (in addition to input of conventional spreadsheet functionality of Rapp described above, also enter operand describing formatting [0027]); 
d. enabling the user to select a second cell in the first row associated with the graphical display of the table (user interface for cell selection (fig. figs. 5 and 6)); 
e, wherein the second cell is completely surrounded by a second border (as for the selected cells of fig. 6A, at least a second cell is shown, each cell surrounded by respective border); 
f. enabling the user to input a second user-specified operand into the second cell within the second border (e.g., input of a formatting operand such as with respect to item 37 (figs. 4A and 5B)); 
wherein the table supports spreadsheet functionality and comprises (functionality such as displaying a display element within a respective cell [0029]); 
a} an array of information cells arranged in a plurality of columns (columns of cells rendered within user interface, e.g., fig. 6A); 
b) the first row defining a first plurality of cells comprising the second cell subsequent to the first cell (first row including a plurality of cells, a first cell and a second cell adjacent to each other such as the first cell of the first column and the second cell of the second column (fig. 6A)); 
c) a second row defining a second plurality of cells (rows (fig. 6A)); 
d} wherein no cells exist in the first row between the first cell and the second cell (e.g., the cell of the first row and first column adjacent to the cell of the first row and the second column (fig. 6A)); 
e) wherein the first border is contiguous with the second border (contiguous vertical cell border between the first and second cells (Fig. 6A)).

Regarding Claim 2, Rapp in view of Su teaches the limitations of claim 1, as above.
Furthermore, Rapp teaches the computer-readable storage medium of claim 21, wherein no border of any cell in the first row is contiguous with any border of any cell in the second row (no border of any cell of the row of “Apple Orange” and “Pear” is contiguous with any of cells of the second row associated with, e.g., “Happiness” (fig. 2C)). 

Furthermore, Su discloses having enabled the user to manipulate the spacing between cells, cause spacing to exist between cells such that no borders of different cells are contiguous, such as between first and second rows, in addition to the presence of multiple rows, some of which are not contiguous with other rows irrespective of spacing between borders of adjacent cells (fig. 6C) 

Regarding Claim 3, Rapp in view of Su teaches the limitations of claim 1, as above.
Furthermore, Su teaches the computer-readable storage medium of claim 21, wherein the first border comprises a right border (e.g., right vertical border of a left cell of a given row (fig. 6B)) and the second border comprises a left border (left vertical border of a right cell of the same given row (fig. 6B)), and wherein the left border of the second border is located right of the right border of the first border (based on user manipulate as configured for determining cell spacing, spacing between cells causes a rightmost display of the left border (i.e., vertical spacing between cells of a given row) (fig. 6C)). 

Regarding Claim 5, Rapp in view of Su teaches the limitations of claim 1, as above.
Furthermore, Rapp teaches The computer-readable storage medium of claim 21, wherein the first cell comprises a cell reference identifying a first column and wherein the second cell comprises a cell reference identifying a second column (a first column identified by the first cell “Apple” and a second column identified by the cell reference “Orange” (fig. 2A); Examiner’s note: this claim is objected to for ending in a “;”). 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp in view of Su and further in view of Arora et al. (US 20210150670, Herein “Arora”). 
Regarding Claim 4, Rapp in view of Su teaches the limitations of claim 1, as above.
However, Rapp in view of Su fails to specifically teach the computer-readable storage medium method of claim 21, wherein the first border comprises a right border and the second border comprises a left border, and wherein the left border of the second border is located left of the right border of the first border.
Yet, in a related art, Arora teaches wherein the first border comprises a right border (as described with respect to claim 3, for the second/middle cell of row 306, there is a top/horizontal borders skewed to the right, thus making for comprising a right border (fig. 3)) and the second border comprises a left border (for the rightmost/third cell of row 306, the bottom/horizontal border is skewed relatively left of the cell, thus comprising a left border (fig. 3)), and wherein the left border of the second border is located left of the right border of the first border (the leftmost portion of the second border is located right of the rightmost portion of the first border (fig. 3); that is, the upper right corner of the second/middle cell of row 306 is to the right of the lower left corner of the third/rightmost cell of row 306 and, thus, the rightmost portion of the top/horizontal border of the second/middle cell is right of the leftmost portion of the bottom/horizontal border of the third/rightmost cell of row 306 (fig. 3)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the overlapping adjacent or nearly adjacent borders of cells of Arora with the spreadsheet and spacing of cells of Rapp in view of Su to have wherein the first border comprises a right border and the second border comprises a left border, and wherein the left border of the second border is located left of the right border of the first border. The combination would allow for, according to the motivation of Arora, improving the user and interaction with the display of tables that are arranged in cells organized in rows and columns thus allowing users to interact with such data including complex data visually, in a manner easy to understand, as implemented on a computer ([0001] and [0002]), further by allowing for diagonal configurations of borders, the borders are rendered as overlapping, such as a left border of a right cell having a portion right of a right border portion of a left cell.  


Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp in view of Su in view of Hogan (US 20120013540, Herein “Hogan_1”).
Regarding Claim 6, Rapp in view of Su teaches the limitations of claims 1 and 5, as above.
However, Rapp in view of Su fails to specifically teach The computer-readable storage medium of claim 5, further comprising executing a column selection operation on the first column, wherein executing the column selection operation on the first column selects at least the first cell and does not select the second cell. 
Yet, in a related art, Hogan_1 discloses column selection by making a column header selection to select the respective column [0100].
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the column selection for selecting at least a cell of the selected column of Hogan_1 with the spreadsheet of Rapp in view of Su to have executing a column selection operation on the first column, wherein executing the column selection operation on the first column selects at least the first cell and does not select the second cell. The combination would allow for, according to the motivation of Hogan_1, enhancing the interactivity of spreadsheets by allowing users to interact with and manipulate rows and columns of data items in a spreadsheet array, thus allowing a user to interact with displayed arrays of data such as a spreadsheet in a manner that they would with ordinary spreadsheet usage, such as by selecting or interaction (E.g., editing) particular columns ([0001] to [0006]). 


Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp in view of Su, as above, and in view of Breedvelt et al. (US 20170169005, Herein “Breedvelt”) in view of Agrawal (US 6,415,305).
Regarding Claim 7, Rapp in view of Su teaches the limitations of claim 1, as above.
However, Rapp in view of Su fails to specifically teach The computer-readable storage medium of claim 21, further comprising implementing, using a computer, a user- specified operation to select at least the first cell and the second cell associated with a first column without selecting any cell from any other column in a manner that differentiates the first cell and the second cell from unselected cells. 
Yet, in a related art, Breedvelt discloses implementing, using a computer, a user- specified operation to select at least the first cell and the second cell associated with a first column (with respect to each of the first cell and the second cell associated with a first column, a user indicating selected cells [0015] such as selecting cells of a first/selected column such as the selected cells shown by way of highlighting (fig. 3); Examiner’s note: even under a different interpretation such that the first and second cells share the same column, Rapp discloses a single column “Apple Orange” associated with divided cells such that, in combination with Breedvelt’s selection, provides for selecting the cells of a column without selecting cells of other columns not selected by the user (See Rapp, fig. 2C)) without selecting any cell from any other column in a manner that differentiates the first cell and the second cell from unselected cells (cells of non-selected cells are not highlighted (fig. 3)). 
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the cell selection  without selecting other cells from other columns based on differentiation of Breedvelt with the spreadsheet of Rapp in view of Su to have implementing, using a computer, a user- specified operation to select at least the first cell and the second cell associated with a first column without selecting any cell from any other column in a manner that differentiates the first cell and the second cell from unselected cells. The combination would allow for, according to the motivation of Breedvelt, improving spreadsheet functionality by allowing users to interact with selected data in a manner that is organic and relieves the user of cumbersome manual processes, such as by intuitively highlighting user selected data, especially with respect to complex or multiple selected cells, thus allowing the user to more efficiently and effectively interacting with complex groups of cells or dat values [0002]. 

However, given that it is unclear whether or not the first cell and second cell are in the same column, in an effort to advance prosecution, Agrawal discloses divided cell for interaction, such as a cell divided to represent two days of the month within a same column (fig. 1a, item 3), such that each cell of the divided cell can be interacted with independently in the same manner as any other cell in the table (col. 2, lines 52-64).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the divided cell per column of Agrawal with the spreadsheet of Rapp in view of Su in view of Breedvelt to have first cell and the second cell associated with a first column. The combination would allow for, according to the motivation of Agrawal, meeting the demand for interacting with divided cells within a column of a table, such as for incorporating objects into a divided cell to allow for multiple data to be individually represented within a same cell column (see Fig 1A for a useful use) for represent two days of the month within a single cell, for instance (fig. 1a). As such, a user may perform a selection of each of the cells of the divided cell of Agrawal.


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rapp in view of Su in view of Madsen et al. (US 6,317,758, Herein “Madsen”).
Regarding Claim 8, Rapp in view of Su teaches the limitations of claim 1, as above.
However, Rapp in view of Su fails to specifically teach The computer-readable storage medium of claim 21, further comprising: inputting a user-specified operand into the first cell;
displaying the user-specified operand in the first cell;
implementing on the user-specified operand, using a computer, one or more user- specified operations, as defined by one or more operators, to determine a resulting value; and
displaying the resulting value in the second cell. 
Yet, in a related art, Madsen discloses inputting a user-specified operand into the first cell (user inputting values into cells, such as user inserts values into the cells corresponding to the variables of the function (col. 1, lines 44-54; fig. 3A showing spreadsheet and input values));
displaying the user-specified operand in the first cell (displaying user input in cells of spreadsheet (fig. 3A));
implementing on the user-specified operand, using a computer, one or more user- specified operations, as defined by one or more operators, to determine a resulting value (calculate a resulting value based on a relationship between cells, such as relationships between cells involved in formula (col. 1, lines 37-43; fig. 3A); result cell referencing another cell including inter-cell relationships for formula (fig. 3A)); and
displaying the resulting value in the second cell (e.g., a user inputting a value into input cells for being displayed within a referencing result cell (fig. 3A)).
It would have been obvious to one of ordinary skill in the art at the time of the invention’s effective filing date to combine the determining and displaying a resulting value in a second cell of Madsen with the spreadsheet of Rapp in view of Su to have inputting a user-specified operand into the first cell; displaying the user-specified operand in the first cell; implementing on the user-specified operand, using a computer, one or more user- specified operations, as defined by one or more operators, to determine a resulting value; and displaying the resulting value in the second cell. The combination would allow for, according to the motivation of Madsen, spreadsheet improvement with respect to cell references such that users may create spreadsheets with data involving formulas that take advantage of a plurality of cells for entering, calculating, and displaying results within linked, formulaic cells (col. 1, lines 1-67; col. 2, lines. 1-67; col. 3, lines 1-34).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON EDWARDS whose telephone number is (571) 272-5334. The examiner can normally be reached on Mon-Fri; 8am-5pm EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA or CANADA) or 571-272-1000.
/JASON T EDWARDS/              Examiner, Art Unit 2144